Citation Nr: 1343436	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-11 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of educational benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) at the 100 percent level.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from August 2008 to May 2010.

This matter is on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

The Veteran served on active duty for over 30 continuous days and was discharged from service due to a service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill have been met.  38 U.S.C.A. §§ 3311 (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that payment of benefits under the Post-9/11 GI Bill at the 100 percent level is warranted.  Such constitutes a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

The Veteran has been awarded benefits under the Post-9/11 GI Bill (Chapter 33) at the 70 percent level.  He asserts that he is entitled to benefits at the 100 percent level pursuant to 38 U.S.C.A. § 3311(b)(2) as an individual who, commencing on or after September 11, 2001, served at least 30 continuous days on active duty in the Armed Forces, and after completion of such service was discharged or released from active duty in the Armed Forces for a service-connected disability.

The length of qualifying service determines the amount of the award under Chapter 33.  VA will determine the amount of educational assistance payable under 38 U.S.C. Chapter 33 under which a 100 percent payment is awarded for at least 36 months active duty service after September 10, 2001, or for at least 30 continuous days where the individual is discharged due to a service-connected disability.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9640.

The sole question in this case regarding entitlement to benefits at the 100 percent level is whether the Veteran was discharged from service due to a service-connected disability.  The RO denied the Veteran's claim on the basis that he was not discharged due to a service-connected disability.  However, the "narrative reason for separation" on his DD Form 214 is "mental disorder (other)."  The record includes a March 2010 memorandum from the Air Force which shows that he was recommended for discharge due to major depressive disorder with melancholic features and masochistic personality traits.  A review of the record shows that a December 2010 rating decision granted service connection and awarded a 50 percent disability rating for major depressive episode, single episode, moderate; dysthymic disorder, effective from May 18, 2010.

After a review of the evidence, the Board finds that the criteria for an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill have been met.  While it appears that the RO may have determined that the diagnosed mental disorder noted in the March 2010 memorandum is slightly different from the psychiatric disorder for which he was granted service connection, the fact remains that he was discharged for a psychiatric disorder for which service connection has been granted.  Accordingly, the Board finds that the Veteran was discharged from service due to a service-connected disability.  Therefore, the Board finds that the Veteran is entitled to an eligibility percentage for educational assistance of 100 percent under the Post 9/11 GI Bill.




ORDER

Payment of educational benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) at the 100 percent level is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


